ENTRY ORDER

                                           2019 VT 70

                         SUPREME COURT DOCKET NO. 2019-274

                                    SEPTEMBER TERM, 2019

 In re Michelle L. Sherer                          }    Original Jurisdiction
 (Office of Disciplinary Counsel)                  }
                                                   }    Professional Responsibility Board
                                                   }
                                                   }
                                                   }    PRB DOCKET NO. 2020-013


                         In the above-entitled cause, the Clerk will enter:

        ¶ 1.    On August 9, 2019, the Court received notice that respondent Michelle Lynn
Sherer, an attorney admitted to practice in Vermont, was disbarred from the practice of law in the
State of Colorado. The Colorado Supreme Court found that respondent engaged in multiple
instances of misconduct. As that court explained, respondent received a retainer from one client,
did almost no substantive work, abandoned the client, and then refused to provide the client with
a refund or an accounting of her time. Respondent charged another client unreasonable fees while
failing to act diligently and reasonably communicate with her client. She also made knowing
misrepresentations to her client and to the opposing party during the representation. Additionally,
respondent failed to substantively respond to the clients’ allegations in the Colorado disciplinary
matter. The Colorado Supreme Court found that respondent’s conduct violated Colorado Rules of
Professional Conduct 1.3, 1.4(b), 1.5(a), 1.16(d), 1.15A, 1.15A(a), 8.1(b), and 8.4(c). It
determined that disbarment was the appropriate sanction.

        ¶ 2.    Our rules provide that thirty days after receiving notice that a Vermont licensed
attorney has been disciplined in another jurisdiction, this Court “shall impose the identical
discipline unless the Court finds that upon the face of the record from which the discipline is
predicated it clearly appears, or disciplinary counsel or the lawyer demonstrates,” that such
discipline would be unwarranted under the grounds set forth in Administrative Order 9, Rule
20.D(1) through (4). A.O. 9, Rule 20.D. Accordingly, this Court issued an order providing
respondent and disciplinary counsel the opportunity to inform the Court within thirty days of any
claim that the imposition of identical discipline by this Court would be unwarranted on such
grounds. Absent such a showing, the imposition of discipline for misconduct in another
jurisdiction “establish[es] conclusively the misconduct” for the purpose of imposing the identical
discipline in this State. A.O. 9, Rule 20.E. Neither respondent nor disciplinary counsel filed a
response.
        ¶ 3.    Accordingly, finding no basis in the record to conclude that the imposition of
identical discipline in this State would be unwarranted, an order of disbarment is hereby entered.

      Respondent Michelle L. Sherer is hereby disbarred from the practice of law in Vermont.
Respondent shall comply with the requirements of Administrative Order 9, Rule 23.


                                                BY THE COURT:



                                                Paul L. Reiber, Chief Justice

   Publish
                                                Beth Robinson, Associate Justice
   Do Not Publish

                                                Harold E. Eaton, Jr., Associate Justice


                                                Karen R. Carroll, Associate Justice




                                                2